UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7051



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JERRY HOWARD SURRATT, JR.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-03-108)


Submitted:   March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Howard Surratt, Jr., Appellant Pro Se. Steve R. Matheny,
Felice McConnell Corpening, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jerry Howard Surratt, Jr. appeals the district court’s

order denying his motion to reconsider the court’s prior order

denying Surratt’s application for a writ of corum nobis pursuant to

Fed. R. Civ. P. 60(b).         We have reviewed the record and the

district   court’s     opinion    and     find   no   reversible       error.

Accordingly, we affirm on the reasoning of the district court. See

Surratt v. United States, 5:03-CR-108-1-BO (E.D.N.C. May 18, 2005).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -